DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/510,384, was filed on July 12, 2019, and claims priority from US Provisional Application 62/697,038, filed July 12, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of April 20, 2021.
Claims 1, 3-12, 14, and 16-20 are pending, of which claims 1 and 10 are independent.
Claims 1, 10, 14, and 16 are amended in the current response.  Claims 2, 13, and 15 are cancelled in the present response.
All pending claims have been examined on the merits.  

Allowable Subject Matter
Claims 1 and 3-9 are allowed. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 10, and all intervening claims (i.e. claim 16), and amended to expressly recite that the “communication” is sent to the patient. 
Regarding the 35 U.S.C. 101 rejection, the Examiner interprets that amended independent claim 1 overcomes the 35 U.S.C. 101 rejection because as a method for training and using a “machine learning 
All dependent claims 2-9 overcomes the 35 U.S.C. 101 rejection because they depend from claim 1.
Also regarding the 35 U.S.C. 101 rejection, the Examiner interprets that dependent claim 17, that depends from amended claims 10 and 16, overcomes the 35 U.S.C. 101 rejection because the claim recites “transform[ing] the patient data obtained from the plurality of external billing systems into a unified format, such that the patient billing data is stored on the storage in the unified format”, and therefore it is analogous to Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”):  “Method for Transmission of Notifications When Medical Records Are Updated”.
Regarding the 35 U.S.C. 103 rejection, the Examiner interprets that amended independent claim 1 overcomes the 35 U.S.C. 103 rejection because none of the references cited in the 35 U.S.C. 103 rejection (US 2018/0308569 A1 to Luellen (“Luellen”, Published Oct. 25, 2018), US 2011/0313784 A1 to Harvey (“Harvey”. Published Dec. 22, 2011), US 2014/0188508 A1 to DeFrank (“DeFrank”. Published Jul. 3, 2014), or US 8,762,180 B2 to Ghani et al. (“Ghani”, Published Jun. 24, 2014)) disclose or suggest the newly amended features of claim 1.
In particular, the references fail to disclose or suggest the machine learning program configured to perform the specifically claimed ordered combination of steps, in particular:
the machine learning program further queries the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful, the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications; and

the machine learning program further generating a bill communication for the patient user to transmit the bill to the patient user and further modifying a content of the bill communication based on the one or more codes to request information from the patient user if the one or more codes indicate that patient data from the patient user is missing which could modify the bill;

wherein the software sends the bill communication to the patient user using a first communications methodology from the rank order of communications and the storage is updated by the software based on if the bill is paid.”

While the DeFrank reference discloses in para. [0044] that  (emphasis added): 
“FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”

The DeFrank reference fails to disclose or suggest (emphasis added):

the machine learning program further queries the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful, the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications; and

the machine learning program further generating a bill communication for the patient user to transmit the bill to the patient user and further modifying a content of the bill communication based on the one or more codes to request information from the patient user if the one or more codes indicate that patient data from the patient user is missing which could modify the bill[.]

Moreover, while the Harvey reference discloses in para. [0122] that  (emphasis added): 
“FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”

The Harvey reference fails to disclose or suggest (emphasis added):

the machine learning program further queries the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful, the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications; and

the machine learning program further generating a bill communication for the patient user to transmit the bill to the patient user and further modifying a content of the bill communication based on the one or more codes to request information from the patient user if the one or more codes indicate that patient data from the patient user is missing which could modify the bill[.]

Moreover, the newly cited reference US 2018/0081859 A1 to Snider et al. (“Snider”, Published Mar. 22, 2018) also fails to disclose or suggest the newly amended features of claim 1, in particular the machine learning program configured to perform the specifically claimed ordered combination of steps, in particular:
the machine learning program further queries the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful, the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications; and

the machine learning program further generating a bill communication for the patient user to transmit the bill to the patient user and further modifying a content of the bill communication based on the one or more codes to request information from the patient user if the one or more codes indicate that patient data from the patient user is missing which could modify the bill[.]

Regarding the 35 U.S.C. 103 rejection, the Examiner interprets that amended independent claim 10 overcomes the 35 U.S.C. 103 rejection because none of the references cited in the 35 U.S.C. 103 rejection (US 2007/0294109 A1 to Costello (“Costello”, Published Dec. 20, 2007), US 2011/0313784 A1 to Harvey (“Harvey”. Published Dec. 22, 2011), or US 8,762,180 B2 to Ghani et al. (“Ghani”, Published Jun. 24, 2014)) disclose or suggest the newly amended features of claim 10.
Dependent claims 14, 16 and 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Costello, Harvey and Ghani, as in the rejection of independent claim 10, and further in view of US 2014/0188508 A1 to DeFrank (“DeFrank”. Filed Dec. 31, 2012. Published Jul. 3, 2014).
In particular, the references fail to disclose or suggest the machine learning program configured to perform the specifically claimed ordered combination of steps, in particular:
wherein the one or more visit codes include one or more patient treatment codes and the software modifying a communications methodology for the communication based on the one or more patient treatment codes;

wherein the patient user is associated with a rank order of communications methodologies of anticipated bill collection success and the software determines a modified rank order based on the one or more patient treatment codes.

Moreover, while the Harvey reference discloses in para. [0122] that  (emphasis added): 
“FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message 

The Harvey reference fails to disclose or suggest (emphasis added):

wherein the one or more visit codes include one or more patient treatment codes and the software modifying a communications methodology for the communication based on the one or more patient treatment codes;

wherein the patient user is associated with a rank order of communications methodologies of anticipated bill collection success and the software determines a modified rank order based on the one or more patient treatment codes.

While the DeFrank reference discloses in para. [0044] that  (emphasis added): 
“FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”

The DeFrank reference fails to disclose or suggest (emphasis added):

wherein the one or more visit codes include one or more patient treatment codes and the software modifying a communications methodology for the communication based on the one or more patient treatment codes;

wherein the patient user is associated with a rank order of communications methodologies of anticipated bill collection success and the software determines a modified rank order based on the one or more patient treatment codes.

Moreover, the newly cited reference US 2018/0081859 A1 to Snider et al. (“Snider”, Published Mar. 22, 2018) also fails to disclose or suggest the newly amended features of claim 1, in particular the machine learning program configured to perform the specifically claimed ordered combination of steps, in particular:
wherein the one or more visit codes include one or more patient treatment codes and the software modifying a communications methodology for the communication based on the one or more patient treatment codes;

wherein the patient user is associated with a rank order of communications methodologies of anticipated bill collection success and the software determines a modified rank order based on the one or more patient treatment codes.

For the above reasons, all pending 35 U.S.C. 103 rejections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12, 14, 16, and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 10-12, 14, 16, and 18-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 10-12, 14, 16, and 18-20 are “system” (apparatus) claims that comprise “software executing on a server”.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 10-12, 14, 16, and 18-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 10-12, 14, 16, and 18-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See, for example, the following claimed step in independent claim 10: “said software generating a communication for a patient user based on the patient visit context data with message content altered from a standard message based on the one or more visit codes, the communication further including a bill for the balance in addition to the message content and the communication being a first communication to the patient user with the bill
These steps of generating a communication including a bill to send to the customer/client/patient, is an abstract ideas, because they are fundamental business activities. In the absence of such activities, businesses could not function. Also, these activities were performed manually in the past, without the use of computers. 
Moreover, none of claims 10-12, 14, and 16-20, recite that the communication is sent to the patient.  Therefore the methods recited in these claims lack a useful result.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 10 recites “the software generating a communication for a patient user based on the patient visit”, and “wherein … the software determines a modified rank order based on the one or more patient treatment codes.” but the claims do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 10-12, 14, 16, and 18-20 do not
The claims 10-12, 14, 16, and 18-20 merely add the words “apply it on a computer” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).
Independent claim 10 merely recites hardware features common to general purpose computers, so they fail to recite additional elements that would be sufficient to amount to “significantly more” technologically than the abstract idea. 
Also, independent claim 10 recites “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g).  The amended extra-solution activity includes: “software executing on a server which receives patient billing data indicative of a patient visit and further indicative of a balance”, “said software further accessing a storage to determine patient visit context data”, and “receiv[ing] patient billing data”. 


Response to Amendment
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejections of claims 1-9 and 17 have been withdrawn.  
The 35 U.S.C. 101 rejections of claims 10-12, 14, 16, and 18-20 are maintained.  The Applicant’s arguments have been considered, but they are not persuasive.  
In regards to the claims 10-12, 14, and 16-20,  none of claims 10-12, 14, and 16-20 recite that the “communication” is sent to the patient.  Therefore all of the methods recited in these claims lack a useful result.
On page 21, the Applicant’s argument makes reference to “a machine learning program”.  However, the rejected claims 10-12, 14, and 16-20 do not recite “a machine learning program”. 
On page 22 of the response, the Applicants present arguments pertaining to “well known, routine, conventional”.  However, these arguments are not relevant, because that is not a grounds of the 35 USC 101 rejection that is currently pending in this application. 
On page 22 of the response, in regards to Step 2B, the Applicants argue that “software executing on a server”, as recited in independent claim 10, constitutes “substantially more than” the words “apply it on a computer”, and therefore are more than mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).  The Examiner respectfully disagrees, and on the contrary, holds that this is a classic example of the words “apply it on a computer”.


Claim Rejections - 35 USC § 102 / 103
All 35 U.S.C. 103 rejections have been withdrawn.  

Conclusion
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
January 11, 2022